            Case 1:18-cv-07796-VEC Document 49 Filed 12/14/18 Page 1 of 2




WILLKIE FARR & GALLAGHER tip                                                                         787 Seventh Avenue
                                                                                                    New York, NY 1001 96099
                                                                                                    Tel: 212 728 8000
                                                                                                    Fax: 212 728 8111




December 14, 2018

VIA ECF & EMAIL

The Honorable Valerie E. Caproni
Thurgood Marshall Courthouse
40 foley Square, Room 240
New York, NY 10007
CaproniNYSDChambers@nysd.uscourts.gov

Re:    Gene Samit and John Lantz v. CBS Corporation, et cii., No. 1:1 $-cv-7796

Dear Judge Caproni:

This firm represents Defendants CBS Corporation, Joseph R. lanniello, Lawrence Liding, David Rhodes,
Gary L. Countryman, Linda M. Griego, and Doug Morris in the above-captioned action. Pursuant to
Sections 1.C and 1.D of Your Honor’s Individual Rules, we write on behalf of all parties to respectfully
request that the Court so-order the enclosed stipulation, which adjourns the date for Lead Plaintiff to file
a Consolidated Amended Complaint and sets a briefing schedule in the event Defendants elect to move
to dismiss such complaint.

On November 30, 2018, the Court issued an Order Appointing Lead Plaintiff and Approving Selection
of Lead Counsel (the “Order”). (Dkt. No. 43.) Under the terms of the Order, the Court set December
28, 2018 as the deadline for Lead Plaintiff to file an Amended Consolidated Complaint. (Order at 5.)
Assuming Lead Plaintiff files its Amended Consolidated Complaint on that date, under Rule I 2(a)(1 )(A),
Defendants’ deadline to respond to such complaint is January 18, 2019. See fed. R. Civ. P. 12(a)(1)(A).
In the event Defendants do not move to dismiss, the Order also requires the parties to file a jointly
proposed Civil Case Management Plan no later than february 7, 2019, and to attend an Initial Pretrial
Conference on february 15, 2019 at 10:00 a.m. (Order at 5.)

The parties have met and conferred and agreed that, in light of the intervening holiday, Lead Plaintiff
requires additional time to file a Consolidated Amended Complaint. The parties also agreed upon a
briefing schedule in the event Defendants move to dismiss the Consolidated Amended Complaint.
Accordingly, the parties respectfully request that the Court so-order the enclosed stipulation which
(among other things), sets January 28, 2019 as the deadline for Lead Plaintiff to file its Consolidated
Amended Complaint, allows Defendants 60 days thereafter to file their motion(s) to dismiss, and
adjourns the Initial Pretrial Conference until after any motion to dismiss Defendants may make is
resolved.

            New YORK    WASIItNOTON   110 USTON   PAInS   LONDON   FRANKFURT   BRUSSELS   MILAN   ROME
             Case 1:18-cv-07796-VEC Document 49 Filed 12/14/18 Page 2 of 2

The Hon. Valerie E. Caproni
December 14, 2018
Page 2


No prior request for such relief has been made by any party.
Respectfully submitted,

 ptCtL.
Mary Eaton

Enclosure


cc: Counsel of Record (via ECF and email w/ end.)
